Exhibit 10.17

 

[ex10-17_001.jpg]

 

 

 

 

[ex10-17_002.jpg]

 

 

 

 

[ex10-17_003.jpg]

 

 

 

 

OFFICE SPACE LEASE

 

THIS LEASE is made as of the _____ day of February, 2014, by and between DP
MISSION STREET. LLC, a Delaware limited liability company, hereinafter called
“Landlord,” and AUGMEDIX, INC., a Delaware C Corporation, herein after called
“Tenant.”

 

ARTICLE I. BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1. Tenant’s Name and Trade Name: Augmedix, Inc.       2. Premises: Suite No. 210
consisting of approximately 6,636 rentable square feet located on the second
floor of the Office Building, as shown on Exhibit A hereto.         Address of
Office Building: 1161 Mission Street, San Francisco, CA 94103       3. Use of
Premises: General administrative and office use compatible with traditional
office buildings.       4. a. Estimated Commencement Date: February 5, 2014 [*]
        b. Commencement Date: The date on which Landlord delivers possession of
the Premises to Tenant. Landlord shall so deliver possession of the Premises
promptly after the date on which this Lease is fully executed and delivered by
the parties. and Tenant has delivered the Security Deposit and prepaid Base Rent
as provided herein.       5. Lease Term: Forty-Eight (48) months, plus such
additional days as may be required to cause this Lease to terminate on the final
day of the calendar month in which the lease term ends.       6. Base Rent: The
Base Rent shall equal the following monthly amounts during the indicated periods
of the Lease Term:          

Months 1 - 12:   $16,590.00

Months 13 - 24: $17,143.00

Months 25 - 36: $17.696.00

Months 37 - 48: $18,249.00

          Provided Tenant is not then in default of its obligations under this
Lease, beyond applicable notice and cure periods, Base Rent shall be fully
abated in Months 1 - 8, it being understood that if the Commencement Date does
not occur on the first day of a calendar month, then such abatement may extend
into the ninth (9th) month of the Lease Term, for which Base Rent shall be duly
prorated, such that Tenant receives eight (8) full months of rental abatement.  
    7. Operating Expense Base Year: Calendar year 2014.         Expense Recovery
Period: Each calendar year following the Operating Expense Base Year.       8.
Floor Area of Premises: Approximately 6,636 rentable square feet.       9.
Security Deposit: Fifty-Four Thousand Seven Hundred Forty-Seven and No/100
Dollars ($54,747.00) as is further described in Section 4.3 herein. The Security
Deposit shall be delivered to Landlord concurrently with Tenant’s execution of
this Lease.           Provided Tenant is not then in default of its obligations
under this Lease, beyond applicable notice and cure periods, and Tenant provided
Landlord evidence reasonably satisfactory to Landlord that Tenant has maintained
a total average cash balance of $2,000,000.00 in one or more federally-insured
bank accounts during the three (3) months immediately preceding the subject
Security Deposit Reduction Date, as defined below, the Security Deposit shall be
reduced to $36,498.00 at the end of the 24th month of the Lease Term, and
further reduced to $18,249.00 at the end of the 36th month of the Lease Term.
The date of each such reduction shall be referred to as a -Security Deposit
Reduction Date”.       10. Broker(s):

Landlord –

Michael D. McCarthy, Michael W. Monroe, and
Brian McCarthy – Colliers International



    Tenant – Elizabeth Hart – Cornish & Carey Commercial
Newmark Knight Frank       11. Address for Payments and Notices:  

 



4

 

 

  LANDLORD: DP Mission Street, LLC     c/o DP Management Services, Inc.     818
West 7th Street, Suite 410     Los Angeles, California 90017     Attn: [*]    
Telephone: [*]     Facsimile: [*]         TENANT: Augmedix, Inc.     1161
Mission Street, Suite 210     San Francisco, California 94103     Attn: [*]    
Telephone: [*]     Facsimile: [*]       12. Tenant Improvements: Tenant shall
take the Premises “as-is”, and subject to rules, regulations and laws applicable
to the Premises and Tenant’s use therefor, except that Landlord shall perform
the work (if any) relating to the initial design and construction of Tenant’s
improvements, as described in Exhibit E (Tenant’s Work Letter) attached hereto,.
      13. Parking: None.       14. Tenant’s Construction Representative: N/A  
Telephone:           Landlord’s Construction Representative: N/A   Telephone:  
      15. Tenant’s Percentage: 9.76% calculated by dividing the Floor Area of
Premises (numerator) by the rentable area of the Office Building (denominator;
currently 67,995 rentable square feet) and expressing the resulting quotient as
a percentage. Tenant’s Percentage shall be increased during the Term in
proportion to any increase in the area of the Premises in accordance with the
formula stated herein.

 

ARTICLE II. PREMISES

 

SECTION 2.1 LEASED PREMISES

 

Landlord leases to Tenant and Tenant rents from Landlord the premises shown in
Exhibit A (the Premises) containing the floor area set forth in Item 8 of the
Basic Lease Provisions and known by the suite number identified in Item 2 of the
Basic Lease Provisions. The Premises are located in the office building
identified in Item 2 of the Basic Lease Provisions (which together with the
underlying real property is called the “Office Building” or the “Building”). The
rentable square footage of the Premises set forth in Item 8 of the Basic Lease
Provisions is deemed conclusive as between the parties.

 

SECTION 2.2 ACCEPTANCE OF PREMISES

 

Tenant acknowledges that neither Landlord nor any representative of Landlord has
made any representation or warranty with respect to the Premises or the Office
Building or the suitability or fitness of either for any specific purpose except
as otherwise set forth in this Lease.

 

SECTION 2.3. RELOCATION RIGHT.

 

If Landlord requires the Premises for use in conjunction with another suite or
for other reasons connected with Landlord’s planning program for the Office
Building, upon at least one hundred and twenty (120) days’ advance written
notice to Tenant, Landlord shall have the right to move Tenant to other space in
the Office Building, provided such space is not more than ten percent (10%)
larger or smaller than the Premises and is comparable or superior to the
Premises in terms of floor level, views, and overall property value. Landlord
shall pay for (a) all out of pocket reasonable expenses of Tenant in moving from
the Premises to the new space and (b) the cost of improving the new space so
that the level of improvements in the new space is comparable to the level of
improvements in the Premises. All the terms and conditions of the original Lease
shall remain in full force and effect, and be deemed applicable to the new space
except that the Lease shall be deemed amended to reflect such new space as the
Premises.

 

SECTION 2.4 BUILDING NAME AND ADDRESS

 

Tenant shall not utilize any name selected by Landlord from time to time for the
Office Building and/or the Premises as any part of Tenant’s corporate or trade
name. Landlord shall have the right to change the name, number or designation of
the Office Building or Premises without liability to Tenant, but upon at least
thirty (30) days prior written notice to Tenant.

 

ARTICLE III. TERM

 

SECTION 3.1 GENERAL

 

The term of this Lease (“Term”) shall be for the period shown in Item 5 of the
Basic Lease Provisions. The Term shall commence on the Commencement Date as set
forth in Item 4 of the Basic Lease Provisions. Within ten (10) days after
possession of the Premises is tendered to Tenant, the parties shall memorialize
on a form provided by Landlord the actual Commencement Date and the expiration
date (the “Expiration Date”) of this Lease. Tenant’s failure to execute that
form shall not affect the validity of Landlord’s determination of those dates.
If Tenant fails to timely execute such form, then Landlord shall be deemed
appointed as Tenant’s attorney in fact with power of attorney to execute such
for in the name and on behalf of Tenant and Tenant shall be conclusively bound
to all of the information set forth in such form as though executed by Tenant.



5

 

 

[ex10-17_006.jpg]

 

 

 

 

[ex10-17_007.jpg]

 

 

 

 

[ex10-17_008.jpg]

 

 

 

 

[ex10-17_009.jpg]

 

 

 

 

[ex10-17_010.jpg]

 

 

 

 

[ex10-17_011.jpg]

 

 

 

 

[ex10-17_012.jpg]

 

 

 

 

[ex10-17_013.jpg]

 

 

 

 

[ex10-17_014.jpg]

 

 

 

 

[ex10-17_015.jpg]

 

 

 

 

[ex10-17_016.jpg]

 

 

 

 

[ex10-17_017.jpg]

 

 

 

 

[ex10-17_018.jpg]

 

 

 

 

[ex10-17_019.jpg]

 

 

 

 

[ex10-17_020.jpg]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date and year
first written above.

 

LANDLORD:

 

DP MISSION STREET, LLC,

A Delaware limited liability company

By DP Management Services, Inc.

Its managing agent

 

By:       Eric Bender, Vice-President  

 

TENANT:

 

AUGMEDIX, INC.,

A Delaware C Corporation

 

By: /s/ Pelu Tran   Name:  Pelu Tran   Title: Cofounder / Chief Product Officer
      By: /s/ Ian Shakil   Name: Ian Shakil   Title: Cofounder / CEO  

 

1161 Mission/Augmedix.06(2.6.2014)



21

 

 

[ex10-17_022.jpg]

 

 

 

 

[ex10-17_023.jpg]

 

 

 

 

[ex10-17_024.jpg]

 

 

 

 

[ex10-17_025.jpg]

 

 

 

 

[ex10-17_026.jpg]

 

 

 

 

[ex10-17_027.jpg]

 

 

 

 

[ex10-17_028.jpg]

 

 

 

 

[ex10-17_029.jpg]

 

 

 

 

[ex10-17_031.jpg]

 

 

 

 

[ex10-17_032.jpg]

 

 

 

 

[ex10-17_033.jpg]

 

 

 

 

[ex10-17_034.jpg]

 

 

 

 

[ex10-17_035.jpg]

 

 

 

 

[ex10-17_036.jpg]

 

 

 

DocuSign Envelope ID: 5F6E2808-18DD-4B24-AB75-105ED0416351

 

Landlord is not in breach or default of any of its obligations or covenants
under or pursuant to the Lease, and that Tenant has no claim against Landlord
which may be set off against rent or other sums accruing under the Lease, or any
other claim or cause of action against Landlord.

 

12.No Other Changes

 

Except as specifically changed, modified or supplemented by this Amendment, all
of the terms and conditions of the Lease shall continue in full force and
effect, and are incorporated herein by reference. The provisions of this
Amendment shall prevail and govern over any conflicting provision of the Lease.

 

13.Counterparts

 

This Amendment may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

TENANT:

 

AUGMEDIX, INC.,

a Delaware C corporation

 

By: /s/  Ian Shakil   Name:     Its:    

 

By: /s/ Pelu Tran   Name:     Its:    

 

LANDLORD:

 

DP MISSION STREET, LLC,

a Delaware limited liability company

 

By:DP Management Services, Inc.

Its:Managing Agent

 

  By: /s/ Willy K. Ma     Name: Willy K. Ma     Its: President  

 

DP.1161 Mission.Augmedix.1stAmend.02



7

 

 

[ex10-17_038.jpg]

 

 

 

 

[ex10-17_039.jpg]

 

 

 

 

[ex10-17_040.jpg]

 

 

 

DocuSign Envelope ID: 5F6E2808-18DD-4B24-AB75-105ED0416351 

 

4. Tenant hereby authorizes        [*]                           (Phone:
     [*]                   ) as its construction representative, agent and
attorney-in-fact for the purpose of giving and receiving notices, approving
submittals and issuing requests for changes with respect to the Expansion Work
contemplated herein, and Landlord hereby authorizes [*] (Phone: [*]) as its
construction representative, agent and attorney-in-fact for the purpose of
giving and receiving notices, approving submittals and issuing requests for
changes with respect to the Expansion Work contemplated herein. Landlord and
Tenant shall be entitled to rely upon authorizations and directives of the other
party’s designated construction representative as if given directly by such
other party. Each party may amend the designation of its construction
representative(s) at any time upon delivery of written notice to the other
party.

 

5. The Expansion Work shall be undertaken by Landlord as soon as reasonably
practicable following the full execution and delivery of this Amendment and the
mutual approval of the Plans and Specifications, and shall be diligently
prosecuted by Landlord to completion. Landlord shall perform and complete the
Expansion Work in compliance with all applicable laws, codes, regulations and
ordinances, in a good and workmanlike manner.

 

DP.1161 Mission.Augmedix.1stAmend.02 



11

 

DocuSign Envelope ID: 5F6E2808-18DD-4B24-AB75-105ED0416351 

 

EXHIBIT C

 

DISABILITY ACCESS NOTICE

 

Before you, as the Tenant, enter into the lease document to which this Exhibit
is attached (whether a new lease or an amendment to an existing lease) with us,
the Landlord, for premises in the building located in San Francisco, CA and more
particularly described in the Lease (the “Property”), please be aware of the
following important information about the Lease:

 

You May Be Held Liable for Disability Access Violations on the Property. Even
though you are not the owner of the Property, you, as the Tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws. You may wish to consult with an attorney prior to entering into the
lease document to make sure that you understand your obligations under Federal
and State disability access laws. The Landlord must provide you with a copy of
the Small Business Commission Access Information Notice under Section 38.6 of
the Administrative Code in your requested language; a copy of such Notice is
attached hereto in satisfaction of such obligation. For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

 

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property. Under the laws of the City of San
Francisco, the lease must include a provision in which you, the Tenant, and the
Landlord agree upon your respective obligations and liabilities for making and
paying for required disability access improvements on the leased Property. The
Lease must also require you and the Landlord to use reasonable efforts to notify
each other if they make alterations to the leased Property that might impact
accessibility under Federal and State disability access laws. You may wish to
review those provisions with your attorney prior to entering the lease to make
sure that you understand your obligations under the Lease.

 

PLEASE NOTE: The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.

 

By signing below, Tenant confirms that it has read and understood this Notice.

 

TENANT:       AUGMEDIX, INC.,   a Delaware C corporation       By: /s/ Ian
Shakil   Name:     Title:         By: /s/ Pelu Tran   Name:     Title:    

 

DP.1161 Mission.Augmedix.1stAmend.02



12

 

 

[ex10-17_043.jpg]

 

 

 

 

[ex10-17_044.jpg]

 

 

 

 

[ex10-17_045.jpg]

 

 

 

 

[ex10-17_047.jpg]

 

 

 

 

[ex10-17_048.jpg]

 

 

 

 

[ex10-17_049.jpg]

 

 

 

DocuSign Envelope ID: 51247F10-E380-406E-A111-E5C302C18CEA

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

TENANT:

 

AUGMEDIX, INC.,

a Delaware C corporation

 

By: /s/  Ian Shakil   Name: Ian Shakil   Its: CEO   Date: Jan 26, 2016  

 

LANDLORD:

 

DP MISSION STREET, LLC,

a Delaware limited liability company

 

By:DP Management Services, Inc.

Its:Managing Agent

 

  By: /s/ Willy K. Ma     Name: Willy K. Ma     Its: President  

 

DP.1161Mission.Augmedix.2ndAmend.01



4

 

 

[ex10-17_051.jpg]

 

 

 

 

[ex10-17_052.jpg]

 

 

 

 

[ex10-17_053.jpg]

 

 

 

  

18. Successors and Assigns. Neither party may assign this Agreement without the
other party’s prior written consent, except that Augmedix may assign this
Agreement in whole, without the other party’s consent, to an affiliate or to a
successor or acquirer, as the case may be, in connection with a merger or
acquisition, or the sale of all or substantially all of such party’s assets or
the sale of that portion of such party’s business to which this Agreement
relates. Subject to the foregoing, this Agreement will bind and inure to the
benefit of the parties’ permitted successors and assigns.

 

19. Warranty. Contractor warrants to Augmedix that all materials and equipment
incorporated in the Work and Contractor guarantees that the Work will be suited
for its intended purpose and free from faulty materials, construction or
workmanship. On notice from Augmedix, Contractor shall immediately remedy,
repair or replace, without cost to Augmedix but to full satisfaction, all
defects, damages or imperfections appearing in the Work within a period of one
(1) year after the date of final completion and acceptance of the Work, or
within such longer period of time as may be prescribed by law or by the terms of
any applicable warranty. Contractor shall promptly correct any defect at no
expense to Augmedix.

 

20. Notices. Any notice, request, demand, approval or other communication
permitted, required or otherwise given hereunder or in connection herewith (the
“Notice”) shall be in writing and shall be effective (i) immediately upon
delivery in person, or by facsimile (provided that the sender retains a printed
confirmation of transmission to the appropriate facsimile number), or (ii) the
next business day after timely deposit with a commercial courier or delivery
service for overnight delivery, or (iii) the date indicated on the return
receipt if deposited with the United States Postal Service, certified mail,
return receipt requested, with postage prepaid. The inability to deliver a
Notice because of a changed address of which no notice was given, or rejection
or other refusal to accept any Notice, shall be deemed to be the receipt of the
Notice as of the date of such inability to deliver or rejection or refusal to
accept. All Notices must be properly addressed and delivered to the parties at
the addresses set forth below, or at such other addresses as either party may
subsequently designate by written notice given in the manner provided in this
Paragraph:

 

Augmedix: Augmedix, Inc.   Attention: Legal Counsel   1161 Mission Street  
Suite 210   San Francisco, California 94103     CONTRACTOR: [*]   [*]   [*]  
[*]

 

IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED AS OF
DECEMBER 30, 2015 BY THEIR DULY AUTHORIZED REPRESENTATIVES.

 

CONTRACTOR (EJGA. Contractor’s License No. 989599)   AUGMEDIX, INC.         By:
/s/ Brian Gee   By: /s/ Ian Shakil Name:   Brian Gee   Name:   Ian Shakil Title:
Vice President   Title: CEO & Co-Founder Date: 1-4-16   Date: 12/30/2015

  

- 3 -

 

EXHIBIT A

 

 

[ex10-17_055.jpg]

 

 

 

 

[ex10-17_056.jpg]

 

 

 

 

[ex10-17_057.jpg]

 

 

 

 

[ex10-17_058.jpg]

 

 

 

DocuSign Envelope ID: 14BF7EBE-4990-48D5-A3A7-8FAC01A10AB3

 

CONFIRMATION OF TERM OF LEASE

 

This Confirmation of Term of Lease is made this 9th Day of March, 2016, by and
between DP MISSION STREET, LLC (“Landlord”), and AUGMEDIX, INC., (“Tenant”), who
agree as follows:

 

1.Landlord and Tenant entered into that certain Lease Agreement dated February
7, 2014, as modified by First Amendment to Lease dated September 25, 2015, and
Second Amendment to Lease dated January 26, 2016 (collectively, the “Lease”),
pursuant to which Landlord leased to Tenant, and Tenant leased from Landlord,
the premises located at 1161 Mission Street, Lower Level and Suite 210, San
Francisco, California 94103 (the “Premises”).

 

2.Pursuant to Section 3.1 of the Lease, Landlord and Tenant hereby confirm the
commencement and expiration dates of the term, and the commencement date of
rent, for the Expansion Space, as defined in the Lease, as follows:

 

a.February 16, 2016, is the Commencement Date of the term of the Lease and the
Commencement Date of the accrual of rent under the Lease; and

 

b.February 28, 2021, is the Expiration Date of the term of the Lease.

 

3.Tenant confirms that:

 

a.It has accepted possession of the Premises as provided in the Lease;

 

b.Landlord has fulfilled all its duties of an inducement nature, if any;

 

c.The Lease has not been modified, altered, or amended;

 

d.Tenant has no notice of a prior assignment, hypothecation, or pledge of rent,
or of the Lease; and

 

e.The Lease is in full force and effect.

 

4.The provisions of this Confirmation of Term of Lease shall inure to the
benefit of, or bind, as the case may require, the parties and their respective
successors, subject to the restrictions on assignment and subleasing contained
in the Lease.

 

TENANT:    LANDLORD: AUGMEDIX, INC.   DP MISSION STREET, LLC

 

      By: DP Management Services, Inc.         Its Managing Agent           By:
/s/ Ian Shakil   By: /s/ Sharon Slater Its: CEO     Sharon Slater         Senior
Vice President of Asset Management



 



Page 1 of 1

 